DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2022 has been entered.
 
Claim Objections
	The previous claim objections are withdrawn in light of the amended claims.

Claims 1-2 and 8 are objected to because of the following informalities:
Regarding claims 1-2, the phrase “the pre-assembled process components” could be amended to “the plurality of process components that are pre-assembled”.
Regarding claim 8, the term “Claim 1” is capitalized when it should be lowercase in order to conform with the grammar from the rest of the claim set.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, although the specification mentions compatibility and incompatibility among basic components and process components, a definition of what specific components are compatible or incompatible and to which other specific components is not given in the specification. Thus, compatibility or incompatibility between basic components and process components is indefinite. 
Regarding claim 10, although the specification mentions automatic adaptation of operating parameters of the at least one basic component, this feature, as currently written, is indefinite. The method and operation of an automatic adaptation carried out by a controller is not described. Also, the operating parameters of the at least one basic component are not described.
Dependent claim 20 is rejected for the same reason as the base claim upon which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) in view of Future Health Concepts (“Peg Boards”) and PVC Fittings Online.
Regarding claim 1, Sartorius Stedim Biotech GmbH discloses a device arrangement (pg. 9) comprising: a central operating module (pg. 1, “Central Operating Module (COM)” and pg. 9, element 1) which includes a controller executing control software (pg. 10), and each of a plurality of process components (pg. 9, Fig. 1-1, pumps, filters, tubing, and sensors); and wherein the pre-assembled process components include a hose line (pg. 9, Fig. 1-1), a filter (annotated pg. 9, Fig. 1-1, above), and a sensor (pg. 9, Fig. 1-1, elements 14).
Sartorius Stedim Biotech GmbH does not disclose:
for performing at least one unit operation in a biopharmaceutical process
which are essential for performing the at least one unit operation are pre-assembled on the process plate
a process plate attached to and extending vertically with respect to the central operating module
and mounted on the same process plate
mounted on the same process plate
a valve
Regarding 1) of claim 1, a preamble merely indicates the intended use of the apparatus and does not add structural limitations to the claims.  MPEP § 2111.02(II). Because the apparatus taught by Sartorius Stedim Biotech GmbH teaches all the structural limitations claimed, it would be capable of being used for this purpose. Applicant is also reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding 2) of claim 1, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding 3), 4), and 5) of claim 1, Future Health Concepts discloses a vertically extending process plate (pg. 1, image of pegboard); and mounting objects on the same process plate (pg. 2, under Description, “built for holding some of the heaviest types of medical equipment”).
In the analogous art of metal, medical-grade pegboards, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the process plate of Future Health Concepts in order to be able to mount heavy medical instrumentation on the process plate via hooks or holders.
Regarding 6) of claim 1, a valve is commonplace for tubing fixtures. However, solely to advance prosecution, a reference, PVC Fittings Online discloses a valve (Figures of PVC Ball Valves).
In the analogous art of valves, it would have been obvious to one skilled in the art before the effective filing date to modify the hose lines of modified Sartorius Stedim Biotech GmbH with the valve of PVC Fittings Online in order to control the fluid flow within the hose line using a valve that can open or close the line.
Regarding the limitation “each of a plurality of process components which are essential for performing the at least one unit operation are pre-assembled on the process plate” regardless of whether the process component is pre-assembled on the process plate or not, the prior art teaches all the structural limitations. In addition, regarding this limitation, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of the modified Sartorius Stedim Biotech GmbH would be fully capable of operating in this manner given the teachings of all the structural limitations. 
Regarding claim 2, Sartorius Stedim Biotech GmbH discloses that the pre-assembled process components (pg. 9, Fig. 1-1, pumps, filters, tubing, and sensors) are single-use components (pg. 9, “Recirculation Pump with Single-use pump chamber”).
	In addition, regarding the limitation “single-use components”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 4, Sartorius Stedim Biotech GmbH discloses the central operating module (pg. 1, “Central Operating Module (COM)” and pg. 9, element 1).
Sartorius Stedim Biotech GmbH does not disclose that the process plate is adapted to be mounted to the central operating module by one or more plug connections.
Future Health Concepts discloses a process plate (pg. 1, image of pegboard).
In the analogous art of metal, medical-grade pegboards, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the process plate of Future Health Concepts in order to be able to mount heavy medical instrumentation on the process plate via hooks or holders.
Regarding the limitation “that the process plate is adapted to be mounted to the central operating module by one or more plug connections”, it would have been obvious to one skilled in the art before the effective filing date to modify the operating module with assorted hardware including brackets, holes, nuts, screws, hooks, protrusions, and/or plug connections in order to mount the process plate on the operating module.
It would have been obvious to one skilled in the art before the effective filing date to modify the operating module of Sartorius Stedim Biotech GmbH with plug connections such as metal dowel pins so that the process plate could be mounted onto the bottom trolley portion of the operating module. This would make the process plate easily transportable. These metal dowel pins could even be integrated into the design of the operating module, and absent unexpected results, integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Regarding claim 5, Sartorius Stedim Biotech GmbH does not disclose that the one or more plug connections define a specific position and orientation of the process plate.
Future Health Concepts discloses a process plate (pg. 1, image of pegboard).
In the analogous art of metal, medical-grade pegboards, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the process plate of Future Health Concepts in order to be able to mount heavy medical instrumentation on the process plate via hooks or holders.
Regarding the limitation “one or more plug connections define a specific position and orientation of the process plate”, it would have been obvious to one skilled in the art before the effective filing date to modify the position of a plug connection in order to have a variety of different options on location of the process plate. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) in view of Future Health Concepts (“Peg Boards”) applied to claim 1 above, further in view of Zavattieri (US 2008/0222853).
 Regarding claim 6, Sartorius Stedim Biotech GmbH does not disclose holders for fastening the process components on the process plate, the holders being adapted to be detachably mounted at different locations on the process plate.
Future Health Concepts discloses holders (pg. 2, hooks) for fastening components on the process plate (pg. 1, image of pegboard), the holders (pg. 2, hooks) being adapted to be detachably mounted at different locations on the process plate.
In the analogous art of metal, medical-grade pegboards, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the holders of Future Health Concepts in order to be able to mount heavy medical instrumentation on the process plate.
Assuming arguendo, that Future Health Concepts does not disclose holders for fastening components on the process plate, the holders being adapted to be detachably mounted at different locations on the process plate, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of Future Health Concepts with the hose clamps of Zavattieri (Zavattieri, abstract) at different positions in order to promote ease of access of different tools at different height levels or locations on the operating module.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) in view of Future Health Concepts (“Peg Boards”) as applied to claim 1 above, further in view of The Crafted Life (“DIY Rainbow Pegboard”).
Regarding claim 7, Sartorius Stedim Biotech GmbH does not disclose colored markings on the process plate.
Future Health Concepts discloses a process plate (pg. 1, image of pegboard).
In the analogous art of metal, medical-grade pegboards, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the process plate of Future Health Concepts in order to be able to mount heavy medical instrumentation on the process plate via hooks or holders.
Modified Sartorius Stedim Biotech GmbH does not disclose colored markings.
The Crafted Life discloses colored markings on the process plate (image on pg. 1).
In the analogous art of pegboard plates, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of Sartorius Stedim Biotech GmbH in view of Future Health Concepts with the rainbow colors of The Crafted Life in order to better organize items on the process plate by color-coding.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) as applied to claim 1 above, in view of Fibus (US 4,118,085).
Regarding claim 8, Sartorius Stedim Biotech GmbH does not disclose that the process plate is foldable. 
Future Health Concepts discloses a process plate (pg. 1, image of pegboard).
In the analogous art of metal, medical-grade pegboards, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the process plate of Future Health Concepts in order to be able to mount heavy medical instrumentation on the process plate via hooks or holders.
Fibus discloses that the process plate is foldable (Figs. 1-2).
In the analogous art of folding pegboards, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of Sartorius Stedim Biotech GmbH with the hinged pegboard process plate of Fibus in order to be able to compactly store or transport the process plate.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) as applied to claim 1 above, in view of Baker (US 2013/0164103).
Regarding claim 9, Sartorius Stedim Biotech GmbH does not disclose that the process plate is provided with an identification that is linked to a specified configuration of the process plate.
Future Health Concepts discloses a process plate (pg. 1, image of pegboard).
In the analogous art of metal, medical-grade pegboards, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the process plate of Future Health Concepts in order to be able to mount heavy medical instrumentation on the process plate via hooks or holders.
Baker discloses an identification (paragraph [0015], “barcodes, RFIDs”).
In the analogous art of robotic storage and retrieval of surgical instruments, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of Sartorius Stedim Biotech GmbH with the identification tag of Baker in order to identify the location and orientation of instrumentation (Baker, paragraph [0017]).
Regarding the limitation “which is linked to a specified configuration of the process plate”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 10, Sartorius Stedim Biotech GmbH discloses the controller (pg. 10 “Control System” and “microprocessor”); at least one basic component (pg. 9, element 7, feed pump); at least one of the plurality of process components (for hose line (pg. 9, Fig. 1-1), filter (annotated pg. 9, Fig. 1-1, above), sensor (pg. 9, Fig. 1-1, elements 14)); control software (pg. 10 “Software”); and the device arrangement (pg. 9).
Sartorius Stedim Biotech GmbH does not disclose:
a process plate
an identification
at least one basic component of the device arrangement which is not pre-assembled on the process plate
that the controller is configured to automatically perform a comparison, on a basis of the identification, between at least one basic component of the device arrangement which is not pre-assembled on the process plate, and at least one of the plurality of process components mounted on the process plate, and the control software of the device arrangement
wherein the comparison includes the controller determining whether the at least one basic component of the device arrangement is compatible with the at least one of the plurality of process components on the process plate
wherein the controller is configured to automatically adapt operating parameters of the at least one basic component to at least one of the plurality of process components on the process plate when the at least one basic component of the device arrangement is compatible with the at least one of the plurality of process components on the process plate.
As to 1) of claim 10, Future Health Concepts discloses a process plate (pg. 1, image of pegboard).
In the analogous art of metal, medical-grade pegboards, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the process plate of Future Health Concepts in order to be able to mount heavy medical instrumentation on the process plate via hooks or holders.
As to 2) of claim 10, Baker discloses an identification (paragraph [0015], “barcodes, RFIDs”).
In the analogous art of robotic storage and retrieval of surgical instruments, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of Sartorius Stedim Biotech GmbH with the identification tag of Baker in order to identify the location and orientation of instrumentation (Baker, paragraph [0017]).
Regarding the limitation that the controller is set up so as to automatically perform a comparison, on a basis of identification, between at least one basic component which is not pre-assembled on the process plate, and a process component, Baker’s robotic identification system would be able to differentiate between components (Baker, paragraphs [0015]-[0017]).
As to 3) of claim 10, regarding the limitation “at least one basic component of the device arrangement which is not pre-assembled on the process plate” regardless of whether the basic component is pre-assembled on the process plate or not, the prior art teaches all the structural limitations. In addition, regarding this limitation, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Sartorius Stedim Biotech GmbH would be fully capable of operating in this manner given the teachings of all the structural limitations.
As to 4) of claim 10, Baker discloses that the controller (paragraph [0016] “[t]he system can be programmed or commanded at any time” and claim 1 “controller”) is configured to automatically perform a comparison (paragraph [0015] “identifying the surgical instruments by type and/or instance”), on a basis of the identification (paragraph [0015], “barcodes, RFIDs”), between at least one component (paragraph [0015] “surgical instrument”) of the device arrangement on the process plate (as taught in the rejection to claim 1), and at least one of the plurality of components (paragraph [0015] “surgical instrument”) mounted on the process plate (as taught in the rejection to claim 1), and the control software (abstract) of the device arrangement
Regarding the phrase “which is not pre-assembled”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding “basic components” (see instant claim 20; or Sartorius Stedium Biotech GmbH, “pg. 9, element 7, feed pump”) and “process components” (see instant claim 1) these components are taught by modified Sartorius Stedium Biotech GmbH.
As to 5) of claim 10, Baker discloses wherein the comparison (paragraph [0015] “identifying the surgical instruments by type and/or instance”) includes the controller (paragraph [0016] “[t]he system can be programmed or commanded at any time” and claim 1 “controller”) determining (paragraph [0015] “identifying the surgical instruments by type and/or instance”) whether the at least one component (paragraph [0015] “surgical instrument”) of the device arrangement is compatible (paragraph [0015] “identifying the surgical instruments by type and/or instance”) with the at least one of the plurality of components (paragraph [0015] “surgical instrument”).
Regarding “basic components” (see instant claim 20; or Sartorius Stedium Biotech GmbH, “pg. 9, element 7, feed pump”) and “process components” (see instant claim 1) these components are taught by modified Sartorius Stedium Biotech GmbH.
As to 6) of claim 10, Baker discloses wherein the controller (paragraph [0016] “[t]he system can be programmed or commanded at any time” and claim 1 “controller”) is configured to automatically adapt (paragraphs [0017]-[0019] “manipulate the instrument”) operating parameters (paragraph [0017] “whether the instrument is closed or opened and to what degree it is opened”) of the at least one component (paragraph [0015] “surgical instrument”) to at least one of the plurality of components (paragraph [0015] “surgical instrument”) on the process plate (taught in the rejection to claim 1) when the at least one component (paragraph [0015] “surgical instrument”) of the device arrangement is compatible (paragraph [0015] “identifying the surgical instruments by type and/or instance”) with the at least one of the plurality of components (paragraph [0015] “surgical instrument”) on the process plate (taught in the rejection to claim 1).
Regarding “basic components” (see instant claim 20; or Sartorius Stedium Biotech GmbH, “pg. 9, element 7, feed pump”) and “process components” (see instant claim 1) these components are taught by modified Sartorius Stedium Biotech GmbH.
Regarding claim 19, Sartorius Stedim Biotech GmbH does not disclose that the identification is one of a barcode, a two-dimensional code, or an RFID on the process plate.
Future Health Concepts discloses the process plate (pg. 1, image of pegboard).
In the analogous art of metal, medical-grade pegboards, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the process plate of Future Health Concepts in order to be able to mount heavy medical instrumentation on the process plate via hooks or holders.
Baker discloses the identification (paragraph [0015], “barcodes, RFIDs”) is one of a barcode, a two-dimension code, or an RFID (paragraph [0015], “barcodes, RFIDs”).
In the analogous art of robotic storage and retrieval of surgical instruments, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of Sartorius Stedim Biotech GmbH with the identification tag of Baker in order to identify the location and orientation of instrumentation (Baker, paragraph [0017]).
Regarding claim 20, Sartorius Stedim Biotech GmbH discloses the at least one basic component (pg. 9, element 7, feed pump) is one of a pump (pg. 9, element 7, feed pump) or a motor.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) in view of Future Health Concepts (“Peg Boards”) as applied to claim 1 above, further in view of Pucel (Pucel Product Catalog).
Regarding claim 11, Sartorius Stedim Biotech GmbH discloses a basic component (pg. 9, element 7, feed pump) of the device arrangement (see claim 1 rejection); a process component (for hose line (pg. 9, Fig. 1-1), filter (annotated pg. 9, Fig. 1-1, above), sensor (pg. 9, Fig. 1-1, elements 14)).
Sartorius Stedim Biotech GmbH does not disclose a holding device for holding a basic component of the device arrangement which is not pre-assembled on the process plate, the at least one holding device being adjustable such that the basic component can be brought into a position and orientation which is provided for connecting or linking the basic component to a process component mounted on the process plate.
Future Health Concepts discloses a process plate (pg. 1, image of pegboard) and a holding device (pg. 2, hooks).
In the analogous art of metal, medical-grade pegboards, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the process plate of Future Health Concepts in order to be able to mount heavy medical instrumentation on the process plate via hooks or holders.
Assuming arguendo, that Future Health Concepts does not disclose that holding devices are provided which are “adjustable such that the basic component can be brought into a position and orientation”, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of Future Health Concepts with the shelving of Pucel (Pucel, pg. 37 compatible with portable carts of Pucel, pg. 56) that can adjust to different positions in order to promote ease of access of different tools at different height levels or locations on the operating module.
Regarding the limitation “for holding a basic component of the device arrangement”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding the limitation “which is provided for connecting or linking the basic component to a process component mounted on the process plate”, Sartorius Stedim Biotech GmbH in view of Future Health Concepts discloses all claimed structural limitations and therefore would be able to perform in the manner claimed.
Regarding the limitation “a basic component of the device arrangement which is not pre-assembled on the process plate” regardless of whether the basic component of the device arrangement is pre-assembled on the process plate or not, the rejection has all the structural items needed to make an obviousness-type rejection. It would have been obvious to one skilled in the art before the effective filing date to modify the holding device to be adjustable so that a basic component that is not pre-assembled on the process plate can be placed on the process plate. The process plate is meant to be able to attach a holding device that can hold other items. This would be useful for a mobile cart system that would help organize and store items in a laboratory setup.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) in view of Future Health Concepts (“Peg Boards”) and Pucel (Pucel Product Catalog) as applied to claim 11 above, further in view of Hares (US 2016/0361123).
	Regarding claim 12, Sartorius Stedim Biotech GmbH does not disclose that an electromechanical or electrohydraulic adjusting arm is provided for adjusting the holding device.
	Hares discloses an electrohydraulic adjusting arm (paragraph [0072] “hydraulic pistons” and paragraph [0070] “gripper”).
	In the analogous art of surgical robotic arms, it would have been obvious to one skilled in the art before the effective filing date to modify the operating module of Sartorius Stedim Biotech GmbH with the electrohydraulic adjusting means of Hares in order to grip objects and place them in specific locations via computer control.
	Regarding the limitation “is provided for adjusting the holding device”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Assuming arguendo, that the limitation “is provided for adjusting the holding device” contains structural limitations, the shelving of Pucel (Pucel, pg. 37 compatible with portable carts of Pucel, pg. 56) satisfies the limitation of “the holding device”.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) in view of Future Health Concepts (“Peg Boards”), Pucel (Pucel Product Catalog), and Hares (US 2016/0361123) as applied to claim 12 above, further in view of Baker (US 2013/0164103).
Regarding claim 13, Sartorius Stedim Biotech GmbH discloses the controller (pg. 10 “Control System” and “microprocessor”).
Sartorius Stedim Biotech GmbH does not disclose:
the electromechanical or electrohydraulic adjusting arm
an identification
the process plate 
the at least one holding device 
that the controller is set up such that it drives the electromechanical or electrohydraulic adjusting arm on a basis of identification of the process plate such that the at least one holding device is automatically brought into an intended position and orientation.
As to 3) of claim 13, Future Health Concepts discloses a process plate (pg. 1, image of pegboard).
In the analogous art of metal, medical-grade pegboards, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the process plate of Future Health Concepts in order to be able to mount heavy medical instrumentation on the process plate via hooks or holders.
As to 4) of claim 13, Pucel discloses a holding device (shelving of pg. 37 compatible with portable carts of pg. 56).
In the analogous art of portable carts, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of modified Sartorius Stedim Biotech GmbH with the shelving of Pucel (Pucel, pg. 37 compatible with portable carts of Pucel, pg. 56) that can adjust to different positions in order to promote ease of access of different tools at different height levels or locations on the operating module.
As to 1) of claim 13, Hares discloses an electrohydraulic adjusting arm (paragraph [0072] “hydraulic pistons”, paragraph [0070] “gripper”, and paragraph [0072] “executable by computer”).
In the analogous art of surgical robotic arms, it would have been obvious to one skilled in the art before the effective filing date to modify the operating module of modified Sartorius Stedim Biotech GmbH with the electrohydraulic adjusting means of Hares in order to grip objects and place them in specific locations via computer control.
As to 2) of claim 13, Baker discloses an identification (paragraph [0015], “barcodes, RFIDs”).
In the analogous art of robotic storage and retrieval of surgical instruments, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of modified Sartorius Stedim Biotech GmbH with the identification tag of Baker in order to identify the location and orientation of instrumentation (Baker, paragraph [0017]).
	As to 5) of claim 13, regarding the limitation “that the controller is set up such that it drives the electromechanical or electrohydraulic adjusting arm on a basis of an identification of the process plate such that the at least one holding device is automatically brought into an intended position and orientation”, Sartorius Stedim Biotech GmbH in view of Future Health Concepts, Pucel, Hares, and Baker disclose all claimed structural components and therefore would be able to perform the claimed functions.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) as applied to claim 1 above, in view of Future Health Concepts (“Peg Boards”), Pucel (Pucel Product Catalog), and Baker (US 2013/0164103).
	Regarding claim 14, Sartorius Stedim Biotech GmbH discloses a basic component (pg. 9, element 7, feed pump) of the device arrangement (see claim 1 rejection) and the controller (pg. 10).
	Sartorius Stedim Biotech GmbH does not disclose:
a replaceable holding device for holding a basic component of the device arrangement which is not pre-assembled on the process plate
the controller being adapted so as to recognize when it is necessary to replace a basic component of the device arrangement on the basis of an identification of the process plate and then to issue a note.
Regarding 1) of claim 14, Future Health Concepts discloses a replaceable holding device (pg. 2, hooks) and the process plate (pg. 1, image of pegboard).
In the analogous art of metal, medical-grade pegboards, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of modified Sartorius Stedim Biotech GmbH with the process plate of Future Health Concepts in order to be able to mount heavy medical instrumentation on the process plate via hooks or holders.
	Regarding the limitation “for holding a basic component of the device arrangement which is not pre-assembled on the process plate”, regardless of whether the basic component of the device arrangement is pre-assembled on the process plate or not, the rejection has all the structural items needed to make an obviousness-type rejection.
	Assuming arguendo, that Future Health Concepts does not disclose a replaceable holding device, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of Sartorius Stedim Biotech GmbH and Future Health Concepts with the shelving of Pucel (Pucel, pg. 37 compatible with portable carts of Pucel, pg. 56) in order to promote ease of access of different tools at different height levels or locations on the operating module.
Regarding 2) of claim 14, Baker discloses an identification (paragraph [0015], “barcodes, RFIDs”).
In the analogous art of robotic storage and retrieval of surgical instruments, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of modified Sartorius Stedim Biotech GmbH with the identification tag of Baker in order to identify the location and orientation of instrumentation (Baker, paragraph [0017]).
	Regarding the limitation “being adapted so as to recognize when it is necessary to replace a basic component of the device arrangement on a basis of an identification of the process plate and then to issue a note”, Sartorius Stedim Biotech GmbH in view of Future Health Concepts, Pucel, and Baker discloses all structural claims. In addition, it would have been obvious to one skilled in the art before the effective filing date to modify the control means to issue a note, such as an electronic note or command prompt on a display to warn the user of the system of when maintenance is needed.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) as applied to claim 1 above, in view of Gu (CN 205662301) (machine translation) and Pucel (Pucel Product Catalog).
	Regarding claim 15, Sartorius Stedim Biotech GmbH discloses the central operating module (pg. 1, “Central Operating Module (COM)” and pg. 9, element 1); a basic component (pg. 9, element 7, feed pump), and a table or a carriage separate from the central operating module (pg. 9, trolley on left-hand side); and a frame of the device arrangement (pg. 9, element 1).
	Sartorius Stedim Biotech GmbH does not disclose a table or a carriage separate from the central operating module and having a rest supported by rollers to assist mounting and/or demounting of a holding device located on the rest along with a basic component held thereby to or from a frame of the device arrangement.
	Gu discloses a table or carriage (abstract, “lift platform”) separate from the central operating module and having rollers (Fig. 1, element 5).
	In the analogous art of transportation of items by hand-driven platforms, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the table or carriage of Gu in order to easily transport the basic components of the device arrangement close to the process plate and its components.
	Pucel discloses a holding device (shelving of pg. 37 compatible with portable carts of pg. 56).
	In the analogous art of shelving on portable carts, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the holding device of Pucel in order to hold basic components on shelves.
	Regarding the limitation “a rest supported by rollers”, it would have been obvious to one skilled in the art before the effective filing date to modify the structure of the table or carriage of Gu with a rest supported by rollers in order to prevent the basic component from being caught in the rollers and/or falling over.
	Regarding the limitation “a holding device located on the rest”, it would have been obvious to one skilled in the art before the effective filing date to modify the structure of the table or carriage of Gu with the holding device of Pucel located on the rest in order to hold a basic component on a different cart. This would improve mobility of the holding device, as it could move independently from the central operating module.
	Regarding the limitation “to assist mounting and/or demounting of a holding device located on the rest along with a basic component held thereby to or from a frame of the device arrangement”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding the limitation “a basic component of the device arrangement which is not pre-assembled on the process plate”, regardless of whether the basic component of the device arrangement is pre-assembled on the process plate or not, the rejection has all the structural items needed to make an obviousness-type rejection. It would have been obvious to one skilled in the art before the effective filing date to modify the location of a holding device along with a basic component which is not pre-assembled on the process plate to mount or demount the holding device along with a basic component on a frame of the device arrangement. This would be helpful in assembling the correct, select components needed for the entire apparatus.
Regarding claim 16, Sartorius Stedim Biotech GmbH does not disclose that the rest is height-adjustable.
	Gu discloses that the rest (see claim 15 rejection) is height-adjustable (paragraph [0004], “different heights”). 
In the analogous art of transportation of items by hand-driven platforms, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the height-adjustable rest of Gu in order to easily transport the basic components of the device arrangement close to the process plate and its components.
In addition, according to MPEP § 2144.04(V)(D), adjustability of a part is not a patentable advance.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) as applied to claim 1 above, in view of McCartney (US 2019/0077192).
Regarding claim 17, Sartorius Stedim Biotech GmbH does not disclose that a holding device configured as a board for holding a basic component of the device arrangement which is not pre-assembled on the process plate, the holding device being equipped with rollers.
McCartney discloses a holding device (Fig. 1) configured as a board (Fig. 1) equipped with rollers (Fig. 1).
In the analogous art of transportation by wheeled devices, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with a board with rollers of McCartney in order to be able to move heavy and/or delicate items, such as a laboratory peristaltic pump.
Regarding the limitation “for holding a basic component of the device arrangement” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding the limitation “a basic component of the device arrangement which is not pre-assembled on the process plate”, regardless of whether the basic component of the device arrangement is pre-assembled on the process plate or not, the rejection has all the structural items needed to make an obviousness-type rejection. It would have been obvious to one skilled in the art before the effective filing date to modify the location of the holding device equipped with rollers for holding a basic component of the device arrangement to be helpful in transporting heavy and/or delicate items, such as a laboratory peristaltic pump.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) in view of McCartney (US 2019/0077192) as applied to claim 17 above, further in view of Chen (US 2013/0071052).
Regarding claim 18, Sartorius Stedim Biotech GmbH discloses the basic component (pg. 9, element 7, feed pump).
Sartorius Stedim Biotech GmbH does not disclose:
the holding device 
wherein the holding device includes guide rails for the basic component and a slider by which the basic component can be automatically pushed against the guide rails.
As to 1) of claim 18, McCartney discloses the holding device (Fig. 1).
In the analogous art of transportation by wheeled devices, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with a board with rollers of McCartney in order to be able to move heavy and/or delicate items, such as a laboratory peristaltic pump.
As to 2) of claim 18, Chen discloses that guide rails (abstract) and a slider (abstract) that can be automatically pushed against the guide rails (abstract, “a slider slidable along the guide rail”).
	In the analogous art of sliding rail devices, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of modified Sartorius Stedim Biotech GmbH with the rollers, guide rail, and slider of Chen in order to move heavy components in a controlled fashion along a linear track.

Response to Arguments
Applicant’s arguments filed on March 14, 2022 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

	Regarding arguments about claim 1, in response to applicant's arguments against the references individually (pg. 7 from Remarks, “Peg Boards does not disclose process plates configured to attached [sic] to and extend vertically from a central operating module”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). A central operating module has already been disclosed by Sartorius Stedim Biotech GmbH. A device arrangement of modified Sartorius Stedim Biotech GmbH combined with a pegboard as a process plate, with an additional obviousness motivation, satisfies the § 103 rejection. This pegboard concept is extremely similar to another Sartorius Stedim Biotech GmbH invention, copending Application 17/055,987 that has already been cited in previous Office Actions as well. Plus, the idea of a pegboard on a cart is already known as in Pucel. Mounting process components on the same process plate (the pegboard) would naturally flow from the idea of having a pegboard; after all, pegboards are used for organizing and mounting components on the pegboard.
	Regarding the additional valve, where a hose line (tubing), filter, and sensor have already been cited in the prior Office Action, an additional valve is a commonplace feature in hose lines. Adding this component to the claims is an obvious modification, and neither inventive nor novel. However, for the sake of compact prosecution and to render further arguments moot about this point, a valve has been disclosed as prior art.
	Regarding arguments about claim 8, the structural component – a hinged pegboard – is being used in the process plate to make it foldable. Due to the lack of structure associated with the foldability of the invention, the Examiner is using a hinged pegboard to disclose the foldable nature of the process plate. Since the prior art discloses a hinge on a pegboard, the modified process plate is now foldable as a folding pegboard. This hinged pegboard is directly relevant to the idea of a folding process plate, especially since the specification does not disclose how this is done and does not include arguments otherwise.
	Regarding the mention of claim 9, there are no arguments given.
	Regarding the arguments of claim 10, the Examiner currently has not found prior art on the amended portion of claim 10. However, as the claim stands, a 112(b) rejection has been placed on the claim due to its ambiguity. 
Specifically, the term “basic component” is not fully defined in the specification, and is only given by example to be pumps or possibly motors, though the definition of a motor being a basic component is inferred in the specification. Claim 20 is dependent on claim 10, and further limits claim 10, but the definition of the original term “basic component” is unknown for claim 10.
Furthermore, the same problem occurs with the term “process component”. The term “essential” is used in the specification to give examples of “essential” process components. However, the term “process component” is ambiguous, and is not clearly defined anywhere. In fact, it seems that multiple vague definitions are given – “single-use assemblies”  and “wetware”, as well as an incomplete list “bags, hose lines, connectors, filter capsules, etc.” are considered process components. There are however, “hose lines, filters, valves or sensors” which are considered essential process components. Since claim 1 includes a hose line, filter, valve and a sensor as process components – these at least have written description – the current patent application’s claims are narrowed to these items; but there are some additional items (bags, connectors) that can be added in further amendments due to their disclosure in the specification without further ambiguity.
In addition, due to the ambiguity of both the basic components and process components, as well as numerous undisclosed factors (pipe tubing size, pore size, type of valve, for instance), what is considered a “compatible” arrangement of basic components and process components is also ambiguous. The compatibility of the device arrangement would also depend on the unit operation in a biopharmaceutical process that is the intended use of the claimed structures. A tubing might be compatible with a valve leading to a bag in one operation (for example, a harvest operation), but incompatible with a valve leading to tubing with a sensor (for example, a pH, analyte, or temperature sensor) which would not yield the same operability. However, a valve leading to tubing with a sensor may also be a compatible result (for example, a sampling operation). Such ambiguity for defining compatibility leaves claim 10 unclear.
Lastly, “automatically adapt operating parameters of the at least one basic component” is also unclear. The operating parameters of the at least one basic component are not delineated in the specification, and steps to describe how the controller decides to enforce and carry out the automatic adaptation of the at least one basic component is unclear and not given in the specification.
	
	Regarding Baker, Baker’s invention is capable of determining compatibility. According to Baker’s specification, there is a system that identifies the surgical instruments by type and/or instance and placing them in a sorted storage area (Baker, paragraph [0015]). Examiner argues that sorting an instrument by type and location has the capability to include decision-making skills based on compatibility. Also, identifying and manipulating the operating parameters of an instrument, such as whether an instrument is currently open or closed and to what degree it is opened, is also referred to (Baker, paragraphs [0017]-[0018]).

	Regarding claims 13-14, the Office has been favorable to using the language “a controller configured to …” in order to further describe a specific controller with the programming already present for doing a task, rather than a generic controller with the capability of doing a task.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799